Citation Nr: 1227533	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  07-03 537 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1955 and from March 1957 to March 1960.  The Veteran died in September 2005; the present appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2007, the appellant testified in a hearing at the RO ("Travel Board" hearing).  The Acting Veterans Law Judge who presided at that hearing is no longer employed by the Board, but a transcript of the hearing is associated with the claims file.

The case was remanded to the Originating Agency for further development in June 2009.  The file has now been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.




REMAND

As explained in the Introduction, the appellant testified in a Travel Board hearing in August 2007 before an Acting Veterans Law Judge who is no longer active with the Board.  In May 2012, the Board notified the appellant that an appellate decision could be made based on the existing record, but that she was entitled to another hearing before a currently active Member of the Board, either by videoconference hearing or by Travel Board.  In June 2012, the appellant responded that she wanted another Travel Board hearing.

 Accordingly, this case is REMANDED to the RO via the Appeals Management Center in Washington, D.C., for the following action:

Schedule the appellant for the desired Travel Board hearing in accordance with the docket number of her appeal.  

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


